Citation Nr: 1012297	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for cervical/vaginal 
inflammation.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as due to exposure to environmental 
hazards and/or chemicals in the Gulf War, or as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for chronic sinusitis.

8.  Entitlement to service connection for myofascial pain 
syndrome, claimed as muscle aches.

9.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain.

10.  Entitlement to service connection for a disorder 
manifested by dizziness.

11.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to 
February 1974, February 1991 to June 1991, April 1999 to 
August 1999 (to include service in Bosnia and Germany), and 
December 2000 to July 2002.  She also had numerous periods 
of verified reserve component active duty for training 
(ACDUTRA) but specific dates are not indicated.

With respect to the Veteran's claim for service connection 
for PTSD, the Board has expanded the claim on appeal to 
encompass variously diagnosed psychiatric disorders 
consistent with the recent decision of the Court of Veterans 
Appeals (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (indicating that a Veteran's claim for service 
connection for psychiatric symptoms should not be limited to 
consideration of a specific diagnosis where the pleadings 
and evidence suggest a claim of broader scope).  In light of 
the favorable decision on this matter, this action will not 
prejudice the Veteran.

The issues of service connection for IBS, a bilateral foot 
disorder, hypertension, a bilateral knee disorder, chronic 
sinusitis, myofascial pain syndrome, a cervical spine 
disorder, and chronic fatigue syndrome will be considered 
within the Remand section of this document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed depressive disorder is more likely than 
not related to her military service.

3.  The competent medical evidence establishes that the 
Veteran does not currently have a diagnosed gynecological 
disorder. 

4.  There is no competent evidence establishing that the 
Veteran has a current disorder manifested by dizziness.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for an acquired 
psychiatric disorder, diagnosed as depressive disorder, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for cervical/vaginal 
inflammation are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for a disorder 
manifested by dizziness are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, December 2008 and January 2009 post rating 
letters provided notice to the Veteran of the evidence and 
information needed to substantiate her claims for service 
connection decided herein.  These letters also informed the 
Veteran of what information and evidence must be submitted 
by the Veteran, and what information and evidence would be 
obtained by VA.  The letters further requested that the 
Veteran submit any additional information or evidence in her 
possession that pertained to her claims.  In addition, these 
letters provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and her representative additional 
opportunity to respond, the RO readjudicated each issue on 
appeal in a January 2010 supplemental statement of the case 
(SSOC).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter decided herein. 
Pertinent medical evidence of record includes some of the 
Veteran's service treatment records, her service personnel 
records, VA medical records, private medical records, and 
the reports VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran as well as by her representative, on 
her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Acquired psychiatric disorder, to include PTSD

In addition to the above, establishing service connection 
for PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy."  38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the 
occurrence of the claimed in service stressor.  Id.

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in 
unrelated to the Veteran's combat or POW experiences, some 
evidence corroborating the Veteran's lay statements is 
required in order to establish that an in service stressor 
actually occurred.

The Veteran asserts that she has a psychiatric disorder, 
variously diagnosed as PTSD, depression, dysthymic disorder, 
and panic disorder with agoraphobia, that is related to 
service.  

In this case, the Board notes that VA medical records dated 
from August 2004 to April 2009 and a December 2007 VA mental 
disorders examination report reflect that the Veteran has 
been diagnosed with PTSD related to her military service.  
In a June 2005 letter, the Veteran stated that during 
service in the Bosnia conflict and the Gulf War she 
witnessed dead bodies, mass graves, extremely hazardous 
living conditions, and frequent exposure to fumes, fuels, 
and other chemical agents.  However, the Veteran's stressors 
have not yet been verified as the RO determined that the 
Veteran has not provided information specific enough to 
request confirmation from U.S. Army and Joint Services 
Records Research Center, hence, a valid diagnosis of PTSD 
related to an in-service stressor can not be made for the 
purposes of satisfying the criteria of 38 C.F.R. § 3.304(f).  

However, in the December 2007 VA mental disorders 
examination, the VA examiner opined that the Veteran's 
depressive disorder is caused by or a result of exposure to 
traumatic stressors during Operation Noble Anvile (Kosovo 
operation) and exposure to loss of life (trauma) of 
September 11, 2001.  Specifically, the examiner noted that 
the Veteran had displayed symptoms of depression related to 
exposure to traumatic conditions (death and dying).  In this 
case, service records associated with the claims file 
confirm that the Veteran served during Operation Noble 
Anvile in Bosnia.  VA adjudicators are not free to ignore or 
disregard the medical conclusions of VA medical 
professionals, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Therefore, by resolving all reasonable doubt in 
favor of the Veteran, service connection for an acquired 
psychiatric disorder, diagnosed as depressive disorder, is 
granted.

B.  Cervical/vaginal inflammation 

Service treatment record reflect that in July 2001 the 
Veteran underwent a PAP smears and a colposcopy and was 
diagnosed with atypical squamous cells of uncertain 
significance, can not exclude low grade squamous 
intraepithelial lesion.  

A June 2002 colposcopy was negative for intraepithelial 
lesion or malignancy.  Cellular changes were associated with 
inflammation and/or repair.  

A September 2007 PAP smear report shows a low grade squamous 
intraepithelial lesion.  

A November 2007 colposcopy revealed atypical squamous 
epithelium with chronic inflammation, most likely presenting 
reactive atypia.  

An October 2008 VA medical record reflects that a PAP smear 
was normal.  

A May 2009 VA gynecological examination report reflects that 
the examiner reviewed the claims file, noted pertinent 
medical records, considered the Veteran's assertions, and 
performed a thorough physical examination.  A PAP smear was 
negative for intraepithelial lesion and malignancy.  The 
diagnosis was normal PAP smear and perimenopausal symptoms.  
The VA examiner stated that the Veteran currently has a 
normal PAP smear, thus, her abnormal PAP smear condition has 
resolved.  The VA examiner concluded that there was no 
current gynecological pathology.  VA adjudicators are not 
free to ignore or disregard the medical conclusions of VA 
medical professionals, and are not permitted to substitute 
their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In this case, the Board finds that the medical evidence 
fails to establish that the Veteran has a current 
gynecological condition, and neither the Veteran nor her 
representative has presented, identified, or even alluded to 
the existence of any medical evidence of a current diagnosed 
gynecological condition.  Furthermore, the Board notes that 
inflammation complained of by the Veteran is a symptom and 
without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, 
where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for cervical/vaginal inflammation 
must be denied because the first essential criterion for a 
grant of service connection- evidence of a current 
disability upon which to predicate a grant of service 
connection, on any basis -has not been met.

C.  Disorder manifested by dizziness

An undated service treatment record reflects that the 
Veteran complained of sinuses, pressure around nose and 
eyes, and sense dizziness at points.  The diagnosis was 
upper respiratory infection, suspect viral.  

A December 2006 VA general medical examination report is 
negative for complaints, findings, or diagnosis of a 
disorder manifested by dizziness. 

An April 2008 VA medical record reflects that the Veteran 
complained of shortness of breath and chest pains.  She also 
had mild intermittent dizziness.  No diagnosis of a disorder 
manifested by dizziness was indicated.

In this case, the Board finds that the medical evidence 
fails to establish that the Veteran has a disorder 
manifested by dizziness, and neither the Veteran nor her 
representative has presented, identified, or even alluded to 
the existence of any medical evidence of a current diagnosis 
of a disorder manifested by dizziness.
 
Therefore, the claim for service connection for a disorder 
manifested by dizziness  must be denied because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  See Brammer, 
supra.

The Board has considered the Veteran's written statements as 
well as her representative's written assertions; however, 
none of this evidence provides a basis for allowance of the 
claim for service connection for a disorder manifested by 
dizziness.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Here, 
the Veteran is capable of reporting that she has experienced 
dizziness, but the Veteran is not competent (i.e., 
professionally qualified) to diagnose a disability 
manifested by dizziness or to offer an opinion as to the 
cause of this claimed condition.  Hence, the lay assertions 
in this regard have no probative value.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depressive disorder, is granted.

Service connection for cervical/vaginal inflammation is 
denied.

Service connection for a disorder manifested by dizziness is 
denied.


REMAND

Initially, the Board notes that some of the Veteran's 
service treatment records are missing from the claims file.  
The RO has made several attempts to obtain the records.  It 
is not clear however, that the Veteran's Navy reserve unit 
was contacted to ascertain if it might have medical records.  
It is also not clear that the National Personnel Records 
Center was contacted.  In addition, while a July 2009 RO 
letter to the Veteran indicated that they have requested 
copies of treatment records from the National Naval Medical 
Center, no response is associated with the claims file.  
Thus, the Board finds that a remand is warranted for the 
RO/AMC to contact the National Personnel Records Center 
(NPRC), the National Naval Medical Center, and the Veteran's 
Reserve unit and request all service treatment records for 
the Veteran.  

With regard to the claim for service connection for chronic 
sinusitis, the Board notes that there is a question of 
whether such condition pre-existed one of the Veteran's 
period of active military service.  Although a December 2006 
VA examiner opined that such condition was not permanently 
aggravated by the Veteran's military service, the Board 
finds that a final decision on this matter is premature 
until all of the Veteran's service treatment records are 
obtained.  

With regard to the Veteran's claims for hypertension and for 
IBS, although the December 2006 VA examiner diagnosed the 
Veteran with these disabilities, he did not provide a nexus 
opinion to service.  After all service treatment records are 
associated with claims file, the Veteran should be afforded 
appropriate VA examinations to determine whether her 
diagnosed hypertension and IBS are related to service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006)

With regard to the claims for service connection for 
myofascial pain syndrome, a cervical spine disorder, 
bilateral knee disorder, and chronic fatigue syndrome, the 
Board notes that in a February 2010 letter, the Veteran 
stated that these disabilities were the result of her 
service-connected degenerative disc disease (DDD) of the 
lumbar spine; however, the RO has only had the opportunity 
to adjudicate service connection for these claims on a 
direct basis, and not as secondary to the Veteran's service-
connected lumbar spine disability.  Thus, on remand, the RO 
should expand these claims and consider service connection 
for myofascial pain syndrome, claimed as muscle aches, for a 
cervical spine disorder, claimed as neck pain, for bilateral 
knee disorder and for chronic fatigue syndrome, to include 
as secondary to service-connected DDD of the lumbar spine.  
Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for 
disability caused by service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2009); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the claim for service connection for a 
bilateral foot disorder, the RO denied this claim on the 
basis that the Veteran suffered a foot injury in April 1991 
during a period of non-active service and that while the 
Veteran underwent bilateral foot surgery in March 2001, 
there is no indication of any injury or condition that 
resulted in this surgical repair secondary to service.  
However, the Board notes that the Veteran was on active 
military service in April 1991 when she sustained trauma to 
her left foot and in May 1991 when she was assessed with 
tendonitis.  Thereafter, in March 2001, during a later 
period of active military service, the Veteran was diagnosed 
with adductovarus hammer toes, fifth digit bilaterally and 
underwent arthroplasty.  A December 2006 VA general medical 
examination report reflects that no bilateral foot disorder 
was diagnosed; however, VA medical records reflect that she 
is diagnosed with osteoarthritis of the right fifth 
metatarsal.  In addition, there is a potential for residual 
scarring of each foot from the Veteran's in-service surgery, 
and should be considered in adjudicating this matter.  
Hence, a remand is warranted for an additional VA 
examination to determine whether the Veteran has a current 
bilateral foot disorder, to include residual scarring, 
related to service.

Accordingly, the RO should arrange for the Veteran to 
undergo VA examination(s), by examiner(s) with the 
appropriate expertise, at a VA medical facility.  The 
Veteran is advised that a failure to report to any scheduled 
examination(s), without good cause, may result in a denial 
of the claim(s).  See 38 C.F.R. § 3.655 (2009). Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Lastly, the RO/AMC should ensure that the Veteran is 
properly notified of what evidence is needed to support her 
claims for secondary service connection under 38 C.F.R. § 
3.310 (revised effective in October 2006) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these matters are REMANDED for the following 
actions:

1. The RO/AMC should contact the NPRC, 
the National Naval Medical Center, and 
the Veteran's Navy Reserve unit to 
request all outstanding service 
treatment records.  The appellant's 
assistance in identifying the unit and 
possible location of records should be 
requested as needed.  All records and/or 
responses received should be associated 
with the claims file.

2. The RO/AMC should send to the Veteran 
a letter requesting that she provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal that 
is not currently of record.

The RO/AMC should also explain the type 
of evidence that is her ultimate 
responsibility to submit, to 
specifically include notice as to the 
evidence need to support her claims for 
service connection for myofascial pain 
syndrome, a cervical spine disorder, 
bilateral knee disorder, and chronic 
fatigue syndrome, to include as 
secondary to service-connected DDD of 
the lumbar spine, under the provisions 
of 38 C.F.R. § 3.310 (revised effective 
in October 2006).

3.  Thereafter, the RO/AMC should 
arrange for the Veteran to undergo 
appropriate VA examination(s), to 
determine the nature, extent and likely 
etiology of the claimed disabilities 
remaining on appeal.  

The entire claims file must be made 
available to each examiner designated to 
examine the Veteran.  All appropriate 
tests or studies (to include x-rays as 
indicated) should be accomplished (with 
all findings made available to each 
examiner prior to the completion of his 
or her report), and all clinical 
findings should be reported in detail.

A complete rationale must be given for 
all opinions and conclusions.  If a 
determination cannot be made without 
resort to speculation, that should be 
noted.

a)  With regard to the Veteran's chronic 
sinusitis, the designated examiner is 
requested to opine whether such 
disability preexisted the Veteran's 
active military service, noting which 
period and evidence relied upon, and, if 
so, whether such disability was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service OR whether the 
symptoms and treatment that the Veteran 
received during service represented the 
initial onset of her chronic sinusitis.

b)  With regard to the Veteran's 
hypertension and IBS, the designated 
examiner should opine whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
these disabilities are the result of 
injury or disease incurred in or 
aggravated during the Veteran's military 
service.

c)  The designated examiner(s) should 
clearly identify whether the Veteran 
currently has myofascial pain syndrome, 
a cervical spine disorder, a bilateral 
knee disorder, and chronic fatigue 
syndrome.  With respect to each 
diagnosed disability, the examiner 
should opine whether the disability is 
at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
the result of injury or disease incurred 
in or aggravated during the Veteran's 
military service.

Further, for each diagnosed disability, 
the examiner should opine whether it is 
at least as likely as not (i.e. there is 
a 50 percent or greater probability) 
that such disability (a) was caused, or 
(b) is aggravated by the Veteran's 
service-connected DDD of the lumbar 
spine.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability 
resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as 
revised effective in October 2006).

d)  With regard to the Veteran's claim 
for service connection for a bilateral 
foot disorder, the designated examiner 
is requested to identify any current 
bilateral foot disorder, to include 
residual scarring, if appropriate.  

The examiner should opine whether it is 
at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability(s) is/are the 
result of injury or disease incurred in 
or aggravated during the Veteran's 
military service.

4.  Thereafter, the RO/AMC should 
readjudicate each claim remaining on 
appeal in light of all pertinent 
evidence and legal authority (to include 
the current version of 38 C.F.R. § 
3.310, as revised effective in October 
2006 as it pertains to the Veteran's 
claims for service connection for 
myofascial pain syndrome, a cervical 
spine disorder, a bilateral knee 
disorder, and chronic fatigue syndrome, 
each as claimed as secondary to service-
connected DDD of the lumbar spine).

5.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
SSOC that contains notice of all 
relevant actions taken on each claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the January 
2010 SSOC.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to 
the Board for further appellate 
consideration. The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


